Attachment to Advisory Action
NOTE:  Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and/or a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.  In the instant case, amended claims 1, 14 and 27 recite the new limitations “wherein the first FRET chromophore is not attached to an antibody and further wherein the first FRET chromophore is immobilized within the fibrous mat” in step (e) which requires new consideration and a new search and with the complexity of the claims and new requirements , the response cannot be reviewed and/or search conducted in the limited amount of time authorized for review, and writing of an office action and considerations of inherency or obviousness of the claims.    
       Continuation of 3 NOTE: amended claims 1, 14 and 27 recite the new limitations “wherein the first FRET chromophore is not attached to an antibody and further wherein the first FRET chromophore is immobilized within the fibrous mat” which requires new consideration and a new search.
       Continuation of 12 NOTE: because of reasons set forth in the previous rejections.  Further, Applicant’s arguments are directed to new issues which will not be entered and considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /GARY COUNTS/ Primary Examiner, Art Unit 1641